Title: To George Washington from Rochambeau, 28 June 1786
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George



Calais June the 28th 1786.

I come, my Dear General, to read in the public papers your letter to the general assembly of Virginia, by Which you refuse the fifty shares that have been, by it, offered to you. there I have well Known again your character and your Virtues, and I am very glad to see in a corrupted age how they make Still a great account of this rare exemples of generosity. I come, my Dear general to make a turn in holland, this republick and yours are not much alike. in holland they have done, as god, of a heap of dirt the finest World that can be, by Strength of art and industry; your country, on the contrary, has received all the most generous natural gifts, but it remains yet to be done many things by the art to improve it, Which Should not require a long time With arms, and under the direction of my Dear general, if it Would

follow them. further more, that republick of the Seven united provinces is at present in a great crisis between the patriot party and that of the Stathouder Which has Still Strength and credit.
my neighbours the Englishmen begin to restore themself of their Loss and are governed by a Wise man Who sets their finances in good order—our sovereign is gone to visit the harbour of Cherbourg, he enjoys always in Europe of the consideration that his firm and moderate character inspire with generally. The King of Prussia is at the death, but he Shall have a successor that will continue him. in all, Europe appears to be quiet, and likely will not be disturbed, but after the death of the Elector of Bavaria, and it appears that all the politick prepares itself at that event.
Give me news of you, my Dear general, and be pursuaded of the tender interest that I take of and of the Eternal and Inviolable attachment With Which I have the honour to be My Dear General Your most obedient and very humble servant

le cte de Rochambeau

